Case 3:20-cv-03697-RS Document 1-1 Filed 06/04/20 Page 1 of 2

CERTIFICATION PURSUANT
TO FEDERAL SECURITIES LAWS

1. L ai LaF EW 6 Vij A , make this declaration pursuant to
Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of
1995.

2. I have reviewed a Complaint against Wells Fargo & Company (“Wells Fargo” or the
“Company”) and authorize the filing of a comparable complaint on my behalf.

3. I did not purchase or acquire Wells Fargo securities at the direction of plaintiffs’ counsel
or in order to participate in any private action arising under the Securities Act or Exchange Act.

4, I am willing to serve as a representative party on behalf of a Class of investors who
purchased or otherwise acquired Wells Fargo securities during the class period, including providing
testimony at deposition and trial, if necessary. I understand that the Court has the authority to select the
most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Wells
Fargo securities during the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have
not served or sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the
class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs

and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 3:20-cv-03697-RS Document 1-1 Filed 06/04/20 Page 2 of 2

Executed

 

I declare under penalty of perjury that the foregoing is true and correct.

MP Aod dD

(Date)

  

ras’ i

ce (Signature)

GUceENG MA

 

(Type or Print Name)
